Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered. 
Claim Rejections - 35 USC § 103
Claims 21-27 and 30-35, 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wiciel (US. Pat. 5,636,729) in view of Huang (US 20120024682).
Regarding claim 21, Wiciel teaches a  rocker switch assembly comprising: a rocker switching mechanism having an actuator assembly with a switch cover (72, 73, 74) and a rocker (72, 73, 74), the switch cover and the rocker configured to rock between rocking positions in response to rocking switch forces applied 5thereon (the spring element meets both the claimed rocker and the cover since it covers the switch housing), and provide a rocking switch actuator force; a circuitry housing 79 having a rocker switch circuitry 14 arranged therein, the rocker switch circuitry configured to respond to the rocking switch actuator force, and provide rocker switch circuitry signaling; and a piezo buzzer housing 78 having a piezo buzzer 77 arranged therein (Figs. 7-9 and col. 3, lines 20-40). 
as required by claim 21; wherein the switch cover and key includes, or are arranged to form, an actuator assembly 312 configured to apply the rocking switch actuator force on the rocker switch circuitry 32 (Fig. 4 and paragraph 43), as required by claim 22; wherein the crystal or ceramic is configured to respond to the switch circuitry signaling, deform and provide the piezo buzzer signaling along with a buzzer sound, (Fig. 4 and paragraph 43), as required by claim 27. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Huang in the switch device of Wiciel, since the two systems are interchangeable and to provide feedback to users.
Regarding claim 33, Wiciel teaches a rocker switch assembly comprising: a rocker switching mechanism (72, 73, 74),  the rocker switching mechanism having an actuator assembly with a switch cover (72, 73, 74) and a rocker (72, 73, 74), the switch cover and the rocker being configured to rock between rocking positions in response to rocking switch forces applied thereon, and provide a rocking switch actuator force; and a rocker base housing (78, 79) having a circuitry housing 79 arranged therein, and also having a piezo buzzer housing 78 arranged therein, the circuitry housing configured to receive and house the rocker switch circuitry 79 therein, the rocker switch circuitry as required by claim 33; wherein the crystal or ceramic is configured to respond to the switch circuitry signaling, deform and provide the piezo buzzer signaling along with a buzzer sound, (Fig. 4 and paragraph 43), as required by claim 35. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Huang in the switch device of Wiciel, since the two systems are interchangeable and to provide feedback to users.
Regarding claim 23, Wiciel teaches the rocker switch assembly wherein the circuitry housing 79 is configured to receive and house the rocker switch circuitry 14 (Figs. 7-9).
Regarding claim 24, Wiciel teaches the rocker switch assembly wherein the piezo buzzer housing 78 configured to receive and house the piezo buzzer 77 (Figs. 7-9 and col. 3, lines 20-40).  
Regarding claim 25, Wiciel teaches the  rocker switch assembly wherein the rocker base 20housing includes a circuitry housing 79 configured to receive and house the rocker switch circuitry 14 and also having a piezo buzzer housing 78 configured to receive and house the piezo buzzer 77  (Figs. 7-9 and col. 3, lines 20-40).  
Regarding claims 26/34, Wiciel teaches the rocker switch assembly wherein the piezo buzzer 77 is configured as a crystal or ceramic (col. 3, lines 25-27).
Regarding claims 30/37, Wiciel teaches the rocker switch assembly wherein the piezo buzzer 77 is installed at least partly inside the rocker base housing 78 (Figs. 7-9).
Regarding claims 31/38, Wiciel teaches the rocker switch assembly wherein the rocker switch circuitry 14 comprises terminals/contacts 76, and the piezo buzzer comprises wiring 10soldered to the terminals/contacts (Fig. 9).  
Regarding claims 32/39, Wiciel teaches the rocker switch assembly wherein the signaling includes voltage signaling, including AC voltage signaling (Figs. 7-9 and col. 3, lines 20-40).  

Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wiciel and Huang as applied in claims 21 and 33  and further in view of Applicant admitted prior art (AAPA).
Regarding claims 28/36, Wiciel teaches the rocker switch assembly wherein the rocker switch assembly comprises, or form part of, a rocker switch cluster (Fig. 8). Wiciel fails to teach the rocker switch cluster having multiple rocker switch assemblies. However, AAPA teaches a similar rocker switch cluster that have multiple rocker switch assemblies (Fig. 1). It would have been obvious to one having ordinary skill in the art to . 
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that “ In Huang, the membrane switch circuit module 32 that corresponds to its rocker switch circuitry merely provides suitable sensed rocker switch signaling to its controlling unit 33 (Fig. 5), not to the piezo buzzer 341. In response to the rocker switch signaling received from the membrane switch circuit module 32, Huang's controlling unit 33 (Fig. 5) provides the key code corresponding to the depressed key 31, including selectively providing an LED, buzzer or vibration control signal to the prompt 34 when suitable, e.g., as described in Huang, paragraph [0035]” 
However, the examiner cannot concur. As stated in the rejection above, the rocker circuity is defined to be the combination between the circuit board 34 and the control unit or microprocessor 33. The circuit board and the control unit are interpreted as a single unit that generate/process a sensing signal and send the processed signal to the buzzer unit 34 to generate a warning sound. Applicant’s arguments seem to be directed to the circuit board and the control unit being two separate components. However, as shown in the figure 5, the microprocessor 33 is connected between the first contact 321, the spacer 322 and the second contact 323, and forms a single structure with the circuit board.  
Applicant argues that “Huang also does not disclose, teach or suggest anything about any piezo buzzer being actuated by any rocker switch”. However, it is noted that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AHMED M SAEED/Primary Examiner, Art Unit 2833